Case: 20-40781     Document: 00516185260         Page: 1     Date Filed: 01/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 January 31, 2022
                                  No. 20-40781
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   Eric Watkins,

                                                           Plaintiff—Appellant,

                                       versus

   Lieutenant FNU Martinez, In His Personal and Official Capacity
   Independently if possible; Correctional Officer K Hinson, In His
   Official and Personal Capacity, Independently if possible; Correctional
   Officer FNU Bijou, In His Personal and Official Capacity,
   Independently if possible; Bureau of Prisons, In Its Official Capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:11-CV-98


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40781          Document: 00516185260              Page: 2      Date Filed: 01/31/2022




          Eric Watkins, a former federal prisoner, appeals the district court’s
   dismissal of his Bivens1 action as barred by the statute of limitations. The
   district court dismissed Watkins’s complaint as frivolous pursuant to 28
   U.S.C. § 1915(e).         A dismissal as frivolous under § 1915(e)(2)(B)(i) is
   reviewed for abuse of discretion. Rogers v. Boatright, 709 F.3d 403, 407 (5th
   Cir. 2013).
          We may affirm the district court’s dismissal on any basis supported by
   the record. Watkins v. Three Administrative Remedy Coordinators, 998 F.3d
   682, 684 (5th Cir. 2021).            The Supreme Court “has made clear that
   expanding the Bivens remedy is now a disfavored judicial activity.” Ziglar v.
   Abbasi, 137 S. Ct. 1843, 1857 (2017) (internal quotation marks and citation
   omitted). In order to decide whether a Bivens remedy exists, the court must
   first determine if a case “present[s] a new context for Bivens purposes.”
   Hernandez v. Mesa, 885 F.3d 811, 815 (5th Cir. 2018) (internal quotation
   marks and citation omitted). A case presents a new Bivens context if it “is
   different in a meaningful way from prior Bivens cases,” even when there are
   “similarities between the right and the mechanism of injury involved in
   previous successful Bivens claims.” Id. at 816 (internal quotation marks and
   citations omitted). If the “claim presents a new Bivens context,” the claim is
   unavailable if (1) “there are special factors counselling hesitation in the
   absence of affirmative action by Congress,” or (2) “an alternative, existing
   process for protecting the interest amounts to a convincing reason for the
   Judicial Branch to refrain from providing a new and freestanding remedy in
   damages.” Butts v. Martin, 877 F.3d 571, 587 (5th Cir. 2017) (internal
   quotation marks and citations omitted).




          1
              Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).
Case: 20-40781      Document: 00516185260          Page: 3    Date Filed: 01/31/2022




                                    No. 20-40781


          Watkins’s claim against the correctional officers is best construed as
   an excessive force claim under the Eighth Amendment, which raises a Bivens
   claim in a new context. See Abbasi, 137 S. Ct. at 1859. There are special
   factors that counsel hesitation, including the existence of the Federal Tort
   Claims Act and the Bureau of Prisons’s (BOP) Administrative Remedy
   Program, which provide alternative methods of relief. See Cantú v. Moody,
   933 F.3d 414, 423 (5th Cir. 2019); Corr. Servs. Corp. v. Malesko, 534 U.S. 61,
   74 (2001); see also Abbasi, 137 S. Ct. at 1858. For these reasons, Watkins does
   not have a viable Bivens claim against the correctional officers. See Abbasi,
   137 S. Ct. at 1858. In addition, Watkins does not have a cause of action
   against the BOP.     See F.D.I.C. v. Meyer, 510 U.S. 471, 485-86 (1994)
   (explaining that a damages remedy against federal agencies would
   circumvent the purpose of Bivens, that is to deter individual officers).
          AFFIRMED.




                                          3